                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA



Brandon Gay; Israel Berber                               CASE No.        4:20-cv-08442-HSG
                  Plaintiff(s)
 v.                                                      STIPULATION AND ORDER
                                                         SELECTING ADR PROCESS
 Pacific Steel Group
                  Defendant(s)


Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
       Early Neutral Evaluation (ENE) (ADR L.R. 5)                 Note: Magistrate judges do not conduct
                                                                   mediations under ADR L.R. 6. To request an
       Mediation (ADR L.R. 6)                                      early settlement conference with a Magistrate
                                                                   Judge, you must file a Notice of Need for
       Private ADR (specify process and provider)
                                                                   ADR Phone Conference. Do not use this
                                                                   form. See Civil Local Rule 16-8 and ADR
                                                                   L.R. 3-5.

The parties agree to hold the ADR session by:
       the presumptive deadline (90 days from the date of the order referring the case to ADR,
       unless otherwise ordered. )
       other requested deadline: November 2021

 Date: June 29, 2021                                     /s/ Jenay Younger
                                                          Attorney for Plaintiff
 Date: June 29, 2021                                     /s/ Clint S. Engleson
                                                          Attorney for Defendant

      X IT IS SO ORDERED
        IT IS SO ORDERED WITH MODIFICATIONS:



   Date: 6/30/2021
                                                             U.S. DISTRICT JUDGE

 Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed
 Order Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed
 Order Selecting Private ADR.”
Form ADR-Stip rev. 1-2017
